THE COURT.
Appeals from judgments forfeiting to the State two taxicabs in proceedings brought under section 52 of the Alcoholic Beverage Control Act. (Stats. 1935, p. 1123 and amendments thereto; Deering’s Gen. Laws, 1941 Supp., p. 2006, Act 3796.) The two causes were consolidated for trial and on appeal.
The two claimants and appellants operated a taxicab business in the city of Tulare, with a fleet of taxicabs operated by drivers employed for that purpose. On April 10, 1943, the drivers, respectively, of the two taxicabs here in question were approached by an operative for the State Board of Equalization who requested and was given transportation at the regular rates. In each instance, the operative purchased liquor from the driver during the trip. It appears, without dispute, and the court found, that the claimants-appellants are the owners of these taxicabs; that they were then engaged in carrying persons for hire as common carriers; and that the unlawful acts of the drivers of these taxicabs in transporting *874and selling whiskey were without the knowledge and consent of the elaimants-appellants. On the theory that because these sales were unlawful there was at the time a departure from the lawful business of carrying passengers, the court also found that at the time in question these automobiles were not being used as common carriers. Judgments of forfeiture were entered and these appeals followed.
The material facts and contentions here involved are exactly similar and substantially the same as those involved and considered in People v. One 1937 Lincoln etc. Sedan, 26 Cal.2d 736 [160 P.2d 769]. On the authority of that ease, each of the judgments here appealed from is reversed with directions to the trial court to enter judgment releasing the vehicle in question to the owner.